DETAILED ACTION
                             Examiner’s Statement of Reasons for Allowance
1.     Claims 1-15 and 21-25 are allowed.
2.     The following is an examiner’s statement of reasons or allowance
         None of the prior art teaches an integrated circuit (IC) comprising a shield structure comprising a first PN junction, wherein the first PN junction extends completely through the substrate and is between the semiconductor device and the TSV, in combinations with the other limitations as cited in the independent claim 1.
        Claims 2-8 are directly or indirectly depend on the independent claim 1.     
        Claims 9-15 and 21-25 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 10/282020. 
                                                               Conclusion
3.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

//PHUC T DANG/ Primary Examiner, Art Unit 2892